Citation Nr: 0002556	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disorder, 
to include amblyopia and presbyopia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current eye disorders and service.

2.  Hyperopic refractive error and presbyopia are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.

3.  There is no competent medical evidence that the veteran's 
preexisting exotropia and amblyopia were aggravated by active 
military duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for an eye 
disorder, to include amblyopia and presbyopia, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  A veteran is presumed to be in sound condition when 
examined and accepted into the service except for defects or 
disorders noted when examined and accepted for service or 
where clear and unmistakable evidence establishes that the 
injury or disease existed before service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 
Vet. App. 238 (1994).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Id.  Congenital or developmental defects, refractive error of 
the eye, personality disorders, and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service entrance examination dated in July 
1962, reported the eyes, ophthalmoscopic, and pupils were 
normal.  The veteran's uncorrected distant vision was 
reported a as 20/20, bilaterally.  Defective color vision was 
found.  The veteran stated that he had never had eye trouble 
and did not wear glasses.  In April 1965, the veteran 
complained he had been having difficulty with his right eye 
for "several" years.  There was no blurring, but the 
veteran stated that it felt "like something partially 
blocking vision" in his right eye.  Examination showed the 
pupils were equal and reactive.  Fundi were within normal 
limits.  On ophthalmology consultation, the veteran stated 
that he first noticed poor vision in his right eye "about 2 
[years] ago" and believed it was better before.  Vision in 
the right eye was reported as 20/200, with pinhole of 20/200.  
The extremities were white and quiet.  A small, about 5-prism 
diopter, right exotropia, full versions was reported.  It was 
noted that the right eye could not converge.  Central fields 
at 3W/1000 were full with normal blind spots and no 
scotomata, both eyes.  Central fields at 1W/1000 and 1W/2000 
were markedly variable central scotoma between 2 and 3 
degrees in diameter, at both distances.  The impression was 
amblyopia.  Skull series in May 1965 were normal.  Service 
separation examination dated in September 1965, reported the 
veteran's uncorrected visual acuity as 20/200 right eye, and 
20/20 left eye.  Defective color vision was reported.

The first medical evidence of record subsequent to service 
discharge of a right eye disorder is a private medical record 
dated in September 1992, which reports poor vision in the 
right eye of unknown etiology.  The veteran stated that he 
had poor vision in his right eye since a head injury during 
service.  At a VA examination dated in October 1992, the 
veteran stated that he injured his head when he fell off a 
truck in 1963.  He reported he had no sequelae at that time, 
but had decreased visual acuity in the right eye and felt it 
was secondary to trauma.  On VA ophthalmologic examination, 
the veteran stated he had a wandering right eye "many years 
ago."  He reported a decrease in his visual acuity in his 
right eye in the 1960's, but the only correction he had in 
the past had been reading glasses which he began using in 
approximately 1986.  Visual acuity in the right eye was 
reported as uncorrected near Jaeger was 0, far 20/400; 
corrected near Jaeger was 1, far 20/400.  Visual acuity in 
the left eye was reported as uncorrected near Jaeger was 4, 
far 20/20; corrected near Jaeger was 1, far 20/20.  After 
dilatation, the slit lamp examination was normal.  
Funduscopic examination showed no abnormalities.  Refractive 
error on the right was hyperopic and greater than the left, 
but it was noted that it was not enough to call amblyopia ex 
anopsia, except for the lack of fixation, which the examiner 
noted had "been present for many years."  Tension was 13 on 
the right and 15 on the left.  The diagnoses were hyperopic 
refractive error on the right greater than the left; 
presbyopia; history of probable strabismus many years ago, 
not present now; and amblyopia, right.  

A VA ophthalmologic examination conducted in March 1999, 
reported that the veteran could read no letters on the vision 
chart on near vision, right eye, either uncorrected or 
corrected.  Far vision in the right eye reported uncorrected 
as 20/400, corrected to 20/200 minus.  Left eye near vision 
uncorrected was 20/200, corrected to 20/20; far vision was 
20/20, both uncorrected and corrected.  It was reported that 
the veteran corrected with hyperopic correction, which was 
greater in the right eye than the left.  Visual fields showed 
a normal left eye and a normal peripheral right eye, with a 
static missed segment near the fixation point.  It was 
reported that the veteran had poor fixation throughout the 
examination.  Intraocular tension was 12, bilaterally.  
External examination revealed a four to five present diopter 
right exotropia.  The slit lamp and funduscopic examinations 
were reported as normal for age.  The diagnoses were 
hyperopic refractive error and presbyopia, right greater than 
left; amblyopia, right; exotropia, right; and history of 
injury, right eye.  

In October 1999, a Veterans Health Administration opinion was 
received.  The Acting Chief of Ophthalmology at a VA Medical 
Center stated he reviewed the veteran's records and agreed 
with the current diagnoses of right exotropia and right 
amblyopia.  As to the etiology and natural history of the 
onset of amblyopia, he stated that

[i]t is most likely that the right eye is 
amblyopic and that it was a long-standing 
duration.  The amblyopia is produced in 
several ways, one by a strong optical 
error in the eye; the other by a 
deviating eye, which does not see clearly 
during childhood and thus the vision, 
does not develop.  It can also be caused 
by an obstruction to the vision in the 
eye such as a cataract.

As to the instant case, the Veterans Health Administration 
opinion further stated that 

the right eye disability probably first 
clinically manifested itself during [the 
veteran's] childhood and I believe the 
reasons for the discrepancies are that it 
is quite likely that the entrance 
physical examination was in error.  It is 
very easy for a person with amblyopia to 
peek around an occluder and state that he 
has normal vision in both eyes whereas, 
if the best seeing eye is properly 
occluded, the amblyopic eye will not see 
well.  In addition to that he was noted 
to have normal color vision, this was 
obviously an error because his color 
vision on a later examination was found 
to be defective; thus, I feel that the 
most likely reason for the discrepancies 
in visual acuity was a carelessly or 
poorly done physical examination.  During 
my time on active duty, I found this was 
relatively common.

The Veterans Health Administration opinion stated that it was 
impossible that the veteran had perfectly normal vision at 18 
years of age (at service entrance) as amblyopia does not 
develop that quickly, that it was a longstanding process that 
developed during childhood, and concluded that the veteran's 
amblyopia developed during childhood.  The Acting Chief 
further stated that he "strongly doubted" that the 
veteran's preexisting amblyopia increased beyond its natural 
progression during his military service.  

The Veterans Health Administration opinion concluded that a 
head injury, such as that claimed by the veteran, would not 
have resulted in his amblyopia

unless [the veteran] had optic nerve 
damage or retinal damage, none of which 
showed up on subsequent examinations.  In 
addition it is noted that there is no 
reference to his head injury in his 
active service medical records; and I 
should think that a head injury of that 
magnitude would certainly have been noted 
in his service medical records.

Initially, the Board notes that the veteran does not contend 
he incurred that he incurred a head injury during combat, nor 
does the evidence show that the veteran engaged in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) do not apply in this case.  

The Board finds that the veteran's claim of entitlement to a 
right eye disorder is not well grounded.  The veteran's 
current eye disorders of hyperopic refractive error and 
presbyopia, were not shown in service and there is no 
competent medical evidence which relates these disorders to 
the veteran's service.  Additionally, for definitional 
purposes only the Board notes that presbyopia is a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation, and inability to focus sharply for 
near vision.  WEBSTER'S MEDICAL DESK DICTIONARY 573 (1986).  
Thus, presbyopia is a refractive error of the eyes.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Hyperopia 
is an error of refraction as a result of the eyeball being 
too short from front to back and is called farsightedness.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 795-96 (27th ed. 
1988).  Accordingly, hyperopic refractive error and 
presbyopia are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (1999).  

For purposes of information only, and without reliance 
thereon, the Board notes that exotropia is defined as that 
type of strabismus with deviation of one eye toward the 
visual axis of the other eye, so that double vision results.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1587 (27th ed. 
1988).  Amblyopia is impairment of vision without detectable 
organic lesion of the eye; strabismic amblyopia results from 
suppression of vision in one eye to avoid diplopia (double 
vision).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 56 (27th 
ed. 1988).

Although not noted on the veteran's service entrance 
examination, amblyopia and exotropia were first documented in 
his service medical records.  Accordingly, the presumption of 
soundness is for application.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Nevertheless, the Board finds that the veteran's statements 
while in service as to the duration of these disorders, and 
the Veterans Health Administration opinion, provide clear and 
unmistakable evidence establishes that these disorders 
existed before service.  Id.  The Veterans Health 
Administration opinion stated that the veteran's right eye 
disability began in childhood and did not increase beyond 
natural progression during active duty.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Accordingly, service connection for 
exotropia and amblyopia is not warranted.


ORDER

The claim of entitlement to service connection for a right 
eye disorder, to include amblyopia and presbyopia, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

